Response to Arguments
	Applicant has submitted an after-final argument for consideration without an After-Final Consideration Program request in the communication filed 1/27/2021. The prior grounds of rejection is 35 USC 103 in view of US 2005/0145417 (Radford), US 2004/0256113 (LoGiudice), and US 2009/0294178 (Radford 2).
	Applicant first argues that "[t]he examiner's interpretation is built on speculation, as it is unclear if the blades 312 or piston 340 are present during the threading or unthreading of the tubular body 332a and 332b."

    PNG
    media_image1.png
    702
    476
    media_image1.png
    Greyscale
	The examiner respectfully asserts that figure 8A of Radford (included here) shows: De-threading of 332B (which holds the blades) from 332A (which holds the piston) would separate the blades from the piston through pivoting motion (the relative rotation of the thread halves). Only a sliding connection between "piston 340" and "lower tubular body 332B" is taught for figure 8A (¶ 142), and there is no indication that the sliding connection would change and become rigid upon de-threading. That there might be other ways to separate them (as Applicant asserts without clear basis in Radford) does not change that figure 8A conveys to the reader that they can be separated by de-threaded. Drawings are prior art for what they clearly show. MPEP §2125, subsection I. If the blades after threading with 332A (as Applicant's arguments posit), blades 312 would still be de-threadable from 332A after insertion. The order of assembly is not germane to an apparatus claim, only whether or not relative rotation between 312 & 340 is reasonably conveyed by figure 8A.
	If sleeve 340 is rotatable relative to both 332A and 332B, it is still pivotable relative to blades 312. There is no structure taught which rotationally fixes sleeve 340 to either 332A or 332B. Applicant's arguments require reading additional structure into figure 8A that is not taught as Radford does not disclose any structure which would preclude relative rotation between 332B (and consequently blades 312) and piston 340.
	The shear pin discussion in ¶ 143 of Radford is moot because (A) it is directed to longitudinal motion, (B) a shear pin is designed to be breakable and thus allows / is capable of subsequent relative motion after breaking (the claims are not a "method of assembling", for example), and (C) the pin would be sheared upon use downhole so subsequent disassembly would still qualify for an apparatus claim. In other words, it is possible to have more than mechanism of connection / attachment between components and Radford does not disclose any structure which would preclude relative rotation between 332B (and consequently blades 312) and piston 340. 

	Applicant next argues "a person of ordinary skill in the art would not consider the threaded connection of the tubular body to "pivotally attach" the blades 312 to the pressure sleeve 340. Indeed, the tubular body 332 could be one integral piece (omitting the two components 332a and 332b) without changing how the blades 312 and sleeve 340 are coupled together or operated."


	Applicant next argues "[n]or is the Examiner's interpretation of the term "pivotally attached" consistent with the specification which gives the following example: "Each arm 50 a, b, may be pivoted to the piston 10 by a fastener 25." ¶ 36. Thus the examiner's interpretation of [the] term "pivotally attached" is unreasonable".
	As was stated in the prior action, "fastener 25" has no basis in the claims and that adding such a limitation would be sufficient to overcome Radford (if worded appropriately; "each arm" should be recited to have a respective "fastener" for its respective "pivoting attachment"). This would advance prosecution and require further search and consideration. Instead, Applicant is attempting to improperly narrow the claims to import such a limitation into the claims through arguments where it is not required. Applicant themselves note that this is improper in their specification and disclaim the limiting nature of their exemplary embodiments on the invention itself (¶ 18).
In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	If Applicant wishes the "pivotally attached" limitation to include "fasteners 25" for each arm's respective "pivoting attachment", they may add such a limitation to the claims by amendment. Such limitations would overcome Radford and require further search and consideration.

	The examiner also notes that the dictionary definition of the verb and adjective form of "pivot" is "to cause to rotate, revolve, or turn". The threaded connection between 332A and 332B of Radford clearly qualifies for this definition. Applicant has worded the limitation broadly and the examiner is obliged to interpret it accordingly.

	Applicant finally argues that the rejection relies on two mutually exclusive embodiments of Radford. Applicant argues that "the pressurization sleeve 340 is not part of the embodiment shown in Figure 8B which includes the pressure source 360 and the solenoid valve embodiment of the valve apparatus 333. These two alternative features do not coexist in Radford".
	Review of figure 8A above will show that "valve apparatus 333" is clearly shown in that embodiment, and the examiner did not cite "pressure source 360" in the Action, as Applicant currently argues. "Valve apparatus 333" is discussed at some length with respect to figure 8A specifically, and before figure 8B is eventually mentioned.
[V]alve apparatus 333 may be configured for selective control of communication between the chamber 346 and chamber 348 … [V]alve apparatus 333 may be configured for allowing hydraulic communication between chamber 346 and chamber 348 in response to a user input…" - ¶ 142, emphasis added. This is expressly directed to the embodiment of figure 8A (¶s 141 & 143 are both directed to figure 8A and before 8B is eventually mentioned). Beyond "valve apparatus 333" already being clearly shown in figure 8A, "chamber 346" is only found in figure 8A and not in figure 8B, so Applicant's argument that "valve apparatus 333" is only in figure 8B is clearly spurious.
	The examiner did cite ¶ 144 (which also mentions figure 8B) for an expanded discussion of "valve apparatus 333", but this (A) does not change that "valve apparatus 333" is clearly shown in, and discussed with respect to, figure 8A; and (B) is taught as being "configured for allowing [communication] in response to a user input" (¶ 142). As was stated in the action, this would inherently require a generic controller as well as an instruction signal ("…in response to a user input…"), but that Radford does not explicitly teach it. Hence the modification in view of LoGiudice.
	"Valve apparatus 333" is shown in figure 8A in a manner identical to that of figure 8B, and is taught as being operable "in response to a user input" when specifically discussing figure 8A (¶s 141 & 142). Nothing from figure 8B was relied upon for the rejection, and Applicant's arguments appear to assert that "pressure source 360" was used in the rejection. The modification in light of LoGiudice is equally applicable to figure 8A or 8B: Radford discusses "user input" but does not discuss it at length, thus forcing 
	The examiner respectfully maintains the rejection.

/BLAKE E MICHENER/
Primary Examiner, Art Unit 3676